C. A. 9th Cir. Certiorari granted limited to Questions 3 and 4 presented by the petition which read as follows:
“3. Whether petitioners, charged with criminal contempt for an alleged violation of an injunction issued under the National Labor Relations Act, are entitled to a trial by jury under 18 U. S. C. § 3692, which provides that alleged contemnors are entitled to a jury trial in all contempt cases ‘arising under the laws of the United States governing the issuance of injunctions or restraining orders in any case involving or growing out of a labor dispute.’
*993“4. Whether Article III, Section 2 and the Sixth Amendment to the Constitution mandate a jury trial where a penalty of $25,000.00 is assessed against a labor organization in a criminal contempt proceeding.”